Order entered December 10, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-01003-CV

                    LAVON SPECIAL UTILITY DISTRICT, Appellant

                                               V.

                  TIERONE CONVERGED NETWORKS, INC., Appellee

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-05006-2014

                                           ORDER
       We GRANT appellant’s December 9, 2015 second unopposed motion for extension of

time to file brief and ORDER the brief be filed no later than January 11, 2016.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE